Citation Nr: 0419727	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  98-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by sensitivity to sunlight, secondary to exposure 
to Agent Orange, or some other herbicide, during service.  

2.  Entitlement to service connection for neurological 
disorder, to include disability manifested by numbness and 
pain of the hands and legs, dizziness, fatigue, memory loss, 
and loss of concentration, secondary to exposure to Agent 
Orange, or some other herbicide, during service.  

3.  Entitlement to service connection for headaches, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.  

4.  Entitlement to service connection for kidney disability, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.  

5.  Entitlement to service connection for a liver condition, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.  

6.  Entitlement to service connection for infertility, 
secondary to exposure to Agent Orange, or some other 
herbicide, during service.  

7.  Entitlement to service connection for loss of sexual 
desire, secondary to exposure to Agent Orange, or some other 
herbicide, during service.  

8.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.  

9.  Whether new and material evidence has been received to 
reopen claims of entitlement to an earlier effective date for 
a 10 percent evaluation, and a 30 percent evaluation, for 
service-connected connected post-traumatic stress disorder.  

10.  Entitlement to an effective date earlier than March 25, 
1980, for a 70 percent rating for service-connected connected 
post-traumatic stress disorder.  

11.  Evaluation of service-connected acne.  

12.  Evaluation of service-connected residuals of bladder 
cancer.  

13.  Entitlement to interim compensation for Agent Orange 
residuals under Pub. L. No. 98-542.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran had active service from June 1968 to October 
1969.  He is a combat veteran of the Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board notes that these claims have a lengthy 
and complex history and that only the actions on appeal are 
noted in this introduction.  

In June1981, August 1985, December 1987, and October 1988, 
the RO denied the veteran's claims for service connection as 
listed on the cover page of this decision.  In the August 
1985 decision, the RO also denied a claim for interim 
compensation for Agent Orange residuals under Pub. L. No. 98-
542.  In February 1991, the RO denied a claim of entitlement 
to a rating in excess of 30 percent for service-connected 
post-traumatic stress disorder and denied claims that new and 
material evidence had been received to reopen claims for 
earlier effective dates for 10 percent and 30 percent ratings 
for post-traumatic stress disorder.  The veteran appealed the 
issue of entitlement to an increased rating, as well as the 
claims for earlier effective dates.  The RO subsequently 
increased the veteran's evaluation to 70 percent.  However, 
since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In addition, the RO assigned an effective date of 
March 25, 1998, for the 70 percent rating, and the veteran 
has appealed the issue of entitlement to an earlier effective 
date.  Finally, in March 2001, the RO granted service 
connection for acne, evaluated as 10 percent disabling, and 
residuals of bladder cancer, evaluated as 20 percent 
disabling.  The veteran appealed the issues of entitlement to 
higher evaluations for both of these disabilities.  The RO 
subsequently increased the veteran's rating for residuals of 
bladder cancer to 40 percent disabling; however, this issue 
remains in appellate status.  Id.  The Board further notes 
that the scope of several of the claims for service 
connection has been expanded over the years, and that the 
Board has determined that these issues are most accurately 
characterized as stated on the cover page of this decision.  

Although the veteran requested a hearing before the Board in 
December 1998 and again in January 1999, he emphasized in a 
statement dated in August 2003 addressed to the Board that he 
did not want to appear before the Board to give testimony.  
He requested that the Board proceed with consideration of his 
appeal.  The Board therefore concludes that the veteran has 
withdrawn any request for a hearing before the Board.  


REMAND

When this case was previously before the Board in October 
2003, it was remanded to the RO for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, and for 
additional evidentiary development.  

In compliance with the Remand instructions, the RO in April 
2004 sent the veteran a notice of his rights and 
responsibilities under the VCAA.  The veteran was given 60 
days in which to respond, but he was informed that he could 
take up to a year to forward the evidence requested in the 
notice.  The notice also advised the veteran that he was 
being scheduled for a VA examination.  No response was 
received from the veteran, who is unrepresented, within 60 
days of the VCAA notice.  The claims file, consisting of 
seven volumes, was then returned to the Board.  VACOLS 
indicates that seven volumes were received.  

The October 2003 Remand also contained instructions for the 
performance of a number of VA examinations that, from a 
review of the file, do not appear to have been conducted.  It 
is, of course, possible that the veteran did not report for 
the scheduled examinations, but the file contains no 
indication of this.  It is also possible that the 
examinations were conducted and that the reports were placed 
in an eighth volume that has not been forwarded to the Board.  
Finally, it is possible that the claims folder was 
inadvertently returned to the Board before all of the 
requested development was performed and the evidence 
associated with the record.  In any case, the Board must 
remand the case to the RO to remedy the deficiency that the 
record seems to reveal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where remand orders are not complied with, 
the Board errs in failing to insure compliance).  The Board 
will therefore essentially repeats its remaining directives 
from the prior Remand.  However, the Board emphasizes that 
these directives must only be fulfilled if the development 
requested herein has not already been undertaken.  

Accordingly, this case is REMANDED to the RO through the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

1.  The RO should request a neurological 
examination to determine whether the 
veteran has a neurological disorder, to 
include neurological disability 
manifested by sensitivity to sunlight, 
numbness and pain of the hands and legs, 
dizziness, fatigue, memory loss, loss of 
concentration, or headaches.  If a 
neurological disorder is found, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that the veteran's neurological disorder 
is attributable to service, including his 
exposure to Agent Orange during service.  
If peripheral neuropathy is found, the 
examiner is requested to state whether 
the veteran's peripheral neuropathy may 
properly be characterized as either 
"acute" or "subacute" and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
peripheral neuropathy is attributable to 
service, to include his exposure to Agent 
Orange during service.  The examiner 
should provide a rationale for all 
opinions expressed.  The claims folder 
must be provided to the examiner for 
review.  

2.  The RO should request an examination 
of the veteran's kidneys to determine the 
nature of any kidney disorder.  If a 
kidney disorder is found, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's kidney disorder is 
attributable to service, including his 
exposure to Agent Orange during service.  
The examiner should provide a rationale 
for all opinions expressed.  The claims 
folder must be provided to the examiner 
for review.  

3.  The RO should request an examination 
of his liver, to determine the nature of 
any liver disorder. If a liver disorder 
is found, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
liver disorder is attributable to 
service, including his exposure to Agent 
Orange during service.  The examiner 
should provide a rationale for all 
opinions expressed.  The claims folder 
must be provided to the examiner for 
review.  

4.  The RO should request a genitourinary 
examination to determine the nature of 
any genitourinary or reproductive system 
disorder, to include infertility and loss 
of sexual desire.  If any genitourinary 
or reproductive system disorder is found, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
genitourinary or reproductive system 
disorder is attributable to service, 
including his exposure to Agent Orange 
during service, or is a result of his 
service-connected residuals of bladder 
cancer.  The examiner should provide a 
rationale for all opinions expressed.  
The claims folder must be provided to the 
examiner for review.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


